DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ROBYN GABE,
                                Appellant,

                                    v.

        21ST CENTURY CENTENNIAL INSURANCE COMPANY,
                          Appellee.

                              No. 4D18-2110

                              [July 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502014CA002264XXXXMB.

   Andrew A. Harris and Adam Richardson of Burlington & Rockenbach,
P.A., West Palm Beach, and Jason D. Weisser of Schuler, Halvorson,
Weisser, Zoeller & Overbeck, West Palm Beach, for appellant.

  Rosemary B. Wilder of Marlow Adler Abrams Newman & Lewis, Coral
Gables, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J., and BOATWRIGHT, JOE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.